Citation Nr: 1719390	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  08-36 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for hallux valgus of the right foot, to include as secondary to service-connected bilateral pes planus with second, third, and fourth hammertoes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. N., Counsel

INTRODUCTION

The Veteran served on active duty from March 1964 to March 1990.

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Office (RO).

In October 2009 and March 2013, the Veteran testified at the RO in support of this claim, first before a Decision Review Officer, then before the undersigned Veterans Law Judge.  In June 2013 and March 2016, the Board remanded this claim.  

During the course of this appeal, the Veteran initiated an appeal of the RO's April 2014 rating decision granting service connection for bilateral pes planus with second, third, and fourth hammertoes and assigning an initial 50 percent rating.  However, after the RO issued a statement of the case in May 2016, the Veteran did not perfect his appeal by submitting a timely substantive appeal referring to the rating for the bilateral foot disability.  

In a written statement dated May 2014 and a VA Form 9, Appeal to Board of Veterans' Appeals, dated May 2016, the Veteran has indicated that he feels service connection is warranted for a left leg disability, described as sciatica.  The Board refers that matter to the RO for appropriate action. 


FINDING OF FACT

Hallux valgus of the right foot is proximately due to or the result of service-connected pes planus with second, third, and fourth hammertoes.




CONCLUSION OF LAW

Hallux valgus of the right foot is proximately due to or the result of service-connected pes planus with second, third, and fourth hammertoes.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for hallux valgus of the right foot on a direct basis, as related to active service.  Service connection may be granted on a direct basis for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Alternatively, the Veteran seeks service connection for right foot hallux valgus on a secondary basis, as related to service-connected bilateral pes planus with bilateral second, third, and fourth hammertoes.  Service connection may be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity, or aggravation, of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2016). 

In May 2016, the RO granted service connection for hallux valgus of the left foot only, finding no evidence of right foot hallux valgus.  The Board finds that the evidence is sufficient to grant this claim, satisfying all criteria of a service connection claim on a secondary basis.  38 C.F.R. § 3.310(a), (b) (2016;  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran is service connected for bilateral pes planus with bilateral second, third, and fourth hammertoes.  Treatment records dated since 1990 show that, over the years, he has also received treatment for and undergone evaluations of other foot abnormalities, including hallux valgus.  

During the early part of this pending claim, including beginning in 2006 while seeking treatment and in June 2011, while undergoing a VA examination, medical professionals noted that the Veteran had hallux valgus on the right.  After the initial diagnosis, he had multiple right foot surgeries such that, by the time he underwent the most recent VA foot examination, conducted in May 2016, the condition was no longer evident.  The fact that the surgery might have corrected the condition does not change the fact that it existed during the course of this appeal, for more than five years after the filing of this claim.  The treatment records and examination reports satisfy the current disability element of the claim.

The report of VA examination conducted in May 2016 and an addendum medical opinion, upon which the RO based the grant of service connection for hallux valgus of the left foot, satisfy the nexus element of the claim and show that it is at least as likely as not that right hallux valgus is proximately due to or the result of the service-connected bilateral pes planus and hammertoes disability.  The latter includes a VA examiner's opinion that the hallux valgus is proximately due to or the result of the service-connected foot disabilities.   

Based on evidence relating the claimed disability to a service-connected disability, the Board concludes that right hallux valgus is proximately due to or the result of the service-connected right foot disabilities.  Therefore, service connection may be granted on a secondary basis.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for hallux valgus of the right foot, secondary to service-connected pes planus with second, third, and fourth hammertoes is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


